DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 and 1/27/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
No drawings were filed. Examiner recommends filing drawings. As for the drawings seen in the PGPUB, Figures 1 and 7 are graphs with no labels on the axes. When drawings are filed, examiner recommends amending these figures to include an X and Y axis label.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuda JP2009231697.
As to claim 1, Katsuda teaches “A method for monitoring a heat treatment applied to a substrate ([0001]) comprising a weakened zone formed by implanting atomic species for splitting([0002]; [0006]), the substrate (Figure 1, W is within a thermal space V; [0022]) being located in a heating chamber (Figure 1, V), the method comprising recording sound in the interior or in the vicinity of the heating chamber and detecting, in the recording, a sound emitted by the substrate during the splitting thereof along the weakened zone ([0032] to [0034]; Figure 1, #61).”

As to claim 2, Katsuda teaches “wherein the recording is made with a microphone located in the interior of the heating chamber (Figure 1, #61 is the microphone which interacts with #11 which is located in the interior of the chamber).”

As to claim 6, Katsuda teaches “from the recording of the sound in the interior or in the vicinity of the heating chamber, detecting a breakage of the substrate ([0034] and [0035]).”

As to claim 13, Katsuda teaches “further comprising determining an energy released during the splitting of a substrate from an intensity of the sound generated by the splitting (Figure 5 shows the frequency and dB level of the split. The dB level would be the energy).”

As to claim 15, Katsuda teaches “wherein each substrate comprises at least one semiconductor material ([0001]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda JP2009231697 in view of Glaesemann US 20110016975.
As to claim 3, Katusda teaches “wherein the recording is made with a microphone (Figure 1, #61 is a microphone).” Katsuda does not teach “arranged on an exterior wall of an annealing furnace containing the heating chamber.”
Glaesemann teaches “arranged on an exterior wall of an annealing furnace containing the heating chamber (Figures 1 and 2 show that multiple microphones can be used and placed at  difference locations relative to the substrate; [0037] shows that a microphone which is configured to detect acoustic energy within a substrate; when said substrate is exposed to hydrogen ion implantation in [0002]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glaesemann with Katsuda. Placing the microphone is various locations relative to the wafer only requires routine skill in the art. As seen in Glaesemann, the microphone can be in contact with the wafer or be remote from it. It still senses the acoustic energy. The same can be said with the microphone in Katsuda. This claim is merely another obvious embodiment of the claimed invention in which the microphone operates in the same manner but is located in a different area. 

As to claim 4, Katsuda teaches “wherein the recording is made with a microphone located (Figure 1, #61 is a microphone).” Katsuda does not teach “arranged on an exterior wall of an annealing furnace containing the heating chamber.”
Katsuda in view of Glaesemann teaches “between a thermal screen and a door of an annealing furnace allowing access to the heating chamber.”
Katsuda teaches a thermal screen #11, this element is a reflecting plate which can read on a thermal screen. The term “thermal screen” does not have any specific definition, therefore an element that aids in reflecting heat could be considered a thermal screen since it prevents heat from escaping the chamber. Katsuda also teaches a door with #513. Based on the teachings of Glaesemann, one of ordinary skill could change the location of the microphone. This only involves routine skill in the art since the microphone possesses the same function regardless of its location. This claim is merely another obvious embodiment of the claimed invention in which the microphone operates in the same manner but is located in a different area. 


As to claims 5 and 17, Katsuda teaches “wherein the recording is made with a microphone (Figure 1, #61).” Katsuda does not teach “located in a tube that opens onto the interior of the heating chamber.”
Katsuda in view of Glaesemann teaches “located in a tube that opens onto the interior of the heating chamber.”
Katsuda teaches a port in which the microphone is inserted. This opening exists within #52, therefore it could be considered a tube. Based on the teachings of Glaesemann, one of ordinary skill could change the location of the microphone. This only involves routine skill in the art since the microphone possesses the same function regardless of its location. This claim is merely another obvious embodiment of the claimed invention in which the microphone operates in the same manner but is located in a different area. 

As to claim 11, Katsuda teaches “after a preset length of time, the number of substrates detected to have split is lower than the number of substrates, and further comprising unloading the batch ([0055]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to test a batch of substrates instead of just one substrate at a time. Using a known method on a different type of object under test or multiple objects under test only involves routine skill in the art since the testing method involves the same elements. It can be seen as evidence in US 20070204672, [0010], that test chambers can accommodate more than one substrate. Testing multiple objects at once increases the efficiency of the test.
The step of “and separating the split substrates manually” would also be an obvious next step since the purpose of the heating method was to split the substrates. Although the Katsuda reference does not explicitly teach what happens after the method for monitoring a heat treatment concludes, to which the claims are directed to, it would be obvious to split the substrates manually since the overall intention of the heating treatment was to split the substrates.

As to claim 18, Glaesemann teaches “comprising at least two microphones located at a distance from one another (Figure 1, 108 and 108’ are two acoustic sensors which can be considered microphones because they detect acoustic energy).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glaesemann with Katsuda. Using more than one microphone only requires routine skill in the art. Duplication of known elements would be obvious, specifically a sensor, since it allows the user to gather more data.



Claim(s) 7, 10, 12, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda JP2009231697.
	As to claim 7, Katsuda teaches “wherein substrates to be split is loaded into the heating chamber, the method comprising detecting, in the audio recording, the sound emitted by each substrate during the splitting thereof (Figure 1 shows substrate W located within heating chamber V. The microphone #61 records the sound of the W cracking).” Katsuda does not teach “a batch of”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to test a batch of substrates instead of just one substrate at a time. Using a known method on a different type of object under test or multiple objects under test only involves routine skill in the art since the testing method involves the same elements. It can be seen as evidence in US 20070204672, [0010], that test chambers can accommodate more than one substrate. Testing multiple objects at once increases the efficiency of the test. If the microphone can detect the crack of a single substrate it would also be able to detect the sounds produced by multiple substrates cracking.

As to claims 10 and 20, Katsuda teaches “stopping the heat treatment once each substrate has been detected to have split ([0054] teaches that if the substrate is cracked an alarm is sounded and the operator collects the substrate. This implies that the heat treatment is stopped).”

As to claim 12, Katusda teaches “	wherein a vibration frequency of a substrate during splitting is determined from a maximum frequency of the sound generated by the splitting of the substrate (Figure 5 shows a frequency component of the acquired acoustic signal. This data can be analyzed as needed since it contains data pertaining to when the substrate is broken; [0042]), and a splitting speed of the substrate is determined from the vibration frequency (Although this is not explicitly taught, the user has the data needed in order to determine the splitting speed. As seen in the claimed inventions PGPUB, [0026], teaches that the speed can be determined from the recorded sound when the recorded sound is analyzed. The Katsuda reference teaches that the sound of the breaking is recorded, therefore it also has the required data for one of ordinary skill in the art to determine the splitting speed if one needed it).”

As to claim 14, Katsuda teaches “further comprising determining a speed of a splitting wave propagating through a substrate from a maximum frequency corresponding to the peak sound intensity (Although this is not explicitly taught, the user has the data needed in order to determine the splitting speed. As seen in the claimed inventions PGPUB, [0026], teaches that the speed can be determined from the recorded sound when the recorded sound is analyzed. The Katsuda reference teaches that the sound of the breaking is recorded, therefore it also has the required data for one of ordinary skill in the art to determine the splitting speed if one needed it).”

As to claim 16, Katsuda teaches “A device for heat treatment of a substrates each comprising a weakened zone formed by implanting atomic species for splitting the substrate along the weakened zone ([0001]), the device comprising: an annealing furnace ([0002]) comprising a heating chamber configured to simultaneously receive the whole of the batch (Figure 1, V); at least one microphone configured to record sounds in the interior or in the vicinity of the heating chamber (Figure 1, #61); and a processing system configured to detect, in an audio recording produced by the at least one microphone, a sound emitted when a substrate splits along the weakened zone ([0032] and [0033]).” Katsuda does not teach “batch of substrates”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to test a batch of substrates instead of just one substrate at a time. Using a known method on a different type of object under test or multiple objects under test only involves routine skill in the art since the testing method involves the same elements. It can be seen as evidence in US 20070204672, [0010], that test chambers can accommodate more than one substrate. Testing multiple objects at once increases the efficiency of the test.

Claim(s) 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda JP2009231697 in view of Glaesemann US 20110016975 and in further view of Nitsch US 20100039128.
As to claims 8 and 19, Katsuda teaches “further comprising recording sound in the interior or in the vicinity of the heating chamber using microphones locating within the batch the substrate for which splitting has occurred (([0032] to [0034]; Figure 1, #61).” Katsuda does not teach the use of 2 microphone.
Glaesemann teaches “two microphones (Figure 1, 108 and 108’).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Glaesemann with Katsuda. Using more than one microphone only requires routine skill in the art. Duplication of known elements would be obvious, specifically a sensor, since it allows the user to gather more data.
Katsuda and Glaesemann don’t teach “located at distance from each other, and, on the basis of a time shift between the sounds of the splitting of a substrate detected in the recording of each of the microphones”.
Nitsch teaches “located at distance from each other, and, on the basis of a time shift between the sounds of the splitting of a substrate detected in the recording of each of the microphones ([0062] teaches the use of multiple acoustic sensors which detect a crack and how location is determined using triangulation which relies of timing differences between the reception of signals).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Nitsch with Glaesemann and Katsuda. The Katsuda and Glaesemann reference teach that it is known to use more than 1 microphone when detecting substrate cracks. When using more than one microphone to detect propagating acoustic waves, it is known to use a triangulation method to determine the source location of the acoustic wave using time of flight methodology. This is used to determine a location from which the acoustic event occurred.

As to claim 9, Katsuda teaches “the heating chamber (Figure 1, V).”
Glaesemann teaches “wherein the microphones are located in opposite regions (Figures 1 and 2 show that multiple microphones can be used and placed at  difference locations relative to the substrate; [0037] shows that a microphone which is configured to detect acoustic energy within a substrate; when said substrate is exposed to hydrogen ion implantation in [0002]. This claim teaches another obvious embodiment which merely involves placing known elements, the microphones, in different locations).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863